DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1a-1c should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
See disclosure “
    PNG
    media_image1.png
    119
    723
    media_image1.png
    Greyscale
”

Claim Objections
Claims 1-2 objected to because of the following informalities:  
The Examiner recommends the following modification to the claims to improve readability.2 or
Claim 1 and Claim 2 “aggregating offset in the raw image by calculating an offset image and a directional correlation image, 
wherein each pixel of the offset image representing an offset at the corresponding pixel in the raw image, the offset determined by a plurality of neighboring pixels to the corresponding pixel in the raw image and one or more of the strength, angle and length of an edge centered at each neighboring pixel,  
wherein each pixel of the directional correlation image representing a eccentricity of of the plurality of edges, centered at one of the plurality of neighboring pixels;”
Appropriate correction is required.

Double Patenting
Claim 14 objected to under 37 CFR 1.75 as being a substantial duplicate of claim 15. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “aggregating offset in the raw image by calculating an offset image and a directional correlation image…”
“calculating an offset image for the raw image at each of a plurality of different image resolutions and adding the offset images to the raw image thereby generating an enhanced image;”
The claim has two different steps where an offset image is generated.  It is not clear whether in the adding step, the offset image from the aggregating step is also added, or just the offset images for the raw image at each of a plurality of different image resolutions.
Additionally it is not clear what is the relationship is between “an offset image” in the aggregating step and “an offset image” in the calculating step.
Claim 2-3 is rejected under similar grounds as claim 1 above. 
Claim 3 recites “correcting a histogram of the enhanced image to be in a predetermined intensity range, thereby generating a corrected enhanced image.” A Histogram merely represents the number of pixels which have a particular intensity.  Modifying a histogram does not change the image  which the histogram is based upon.
Claim 3 recites “detecting edges in the image by generating a strength image, an index image, or both;”, but the claim fails to define what these terms mean.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The Examiner suggests amending similar to how applicant amended claim 1.
Claims 4-17 are rejected as dependent on a rejected claiming and failing to cure the deficiencies of said rejected claim.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mimura (2016/0163043) discloses 
	[0112] The edge intensity images in FIG. 5 are generated by extracting edge intensity from cell images in step S30. Higher edge intensity is expressed more whitely.[0115] The edge angle images in FIG. 5 are generated by extracting edge angle from cell images in step S30. The cell nucleus is expressed by blue shading corresponding to the edge angle.  Reads on second limitation
[0116] “A normal line direction of an edge” is a direction corresponding to not only the normal line direction of tangential line at the edge of the cell nucleus in the cell image but also the direction from the extranuclear region to the intranuclear region.   Loosely reads on offset, 3rd limitation
[0126] As shown in FIG. 9D, the curvature at the edge may be calculated using a numerical formula based on three points, one point (P.sub.i) on the fine line obtained from the edge portion in the cell image and two points (P.sub.i−1) around the point (P.sub.i). [150] shows circularity measure.  Curvature is a different property than eccentricity, but is similar.
[0129] In step S40, at first, whether to correct the candidate region of the cell nucleus or not is judged based on the region information of the cell nucleus as shown in FIG. 10 (step S41). While not the same, but similar to correcting local histogram limitation 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261. The examiner can normally be reached M-F 8:30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662